 



Exhibit 10.40

Terms Sheet
For
Revision of Program Agreement
Between
Sears, Roebuck and Co. and Citibank USA, N.A.

This terms sheet (the “Terms Sheet”) describing the revisions to be made to the
Amended and Restated Program Agreement dated as of July 15, 2003, as amended and
restated on November 3, 2003 by and between Sears, Roebuck and Co., Sears
Intellectual Property Management Company (hereinafter “Sears”), and Citibank
USA, N.A. (“Citibank”), and formalizing the terms in the letter dated
November 16, 2004 from Glenn Richter of Sears to Steve Freiberg of CitiCards, is
made as of April 29, 2005 and will remain in effect, unless earlier terminated,
for the duration of the Program Agreement. The parties contemplate formally
revising the Program Agreement through an amendment and restatement that will
reflect the changes required by this Terms Sheet, and agree to diligently work
toward that end as soon as reasonably feasible after execution of this Terms
Sheet.



1.  Definitive Agreement.

      Upon execution of this Terms Sheet, the parties agree to promptly draft
and enter into an amended and restated Program Agreement which will reflect the
terms of this Terms Sheet. The parties agree to negotiate in good faith any
additional terms and conditions to be included in the new amended and restated
program agreement to reflect any needed changes to the Program Agreement, as
revised, to include: (i) Sears Holdings Corporation as a party thereto; (ii) any
modifications that the parties mutually agree are required to effect the intent
of this Terms Sheet; and (iii) to establish mutually agreed upon Service Goals
relating to the matters covered by this Terms Sheet. Except for those changes,
the parties intend that no further changes should be made to the Program
Agreement.



2.  Definitions.

      To the extent that capitalized terms are used, they shall have the same
meaning as in the Program Agreement. Any reference to a brand includes any
successor or replacement brand. The following terms have the meaning ascribed to
them below:

      Home Category: The Home Category includes: Home office; home appliances;
home electronics; floorcare and sewing; tools/paint; lawn/home
improvement/fitness; and mattresses. A Sears Store need not have all of these
departments to be considered to have a Home Category, but must have at least
one.

 1 

 



--------------------------------------------------------------------------------



 



      Store Formats:

      Sears Store: For purposes of this Terms Sheet, a Sears Store shall include
a Home Category. A Sears Store shall also include any store format already
branded Sears or The Great Indoors, or Orchard Supply Hardware Corporation as of
the date of this Terms Sheet, (including but not limited to Sears Grand, Sears
Essentials, Sears Hardware, Sears Dealer Store and all Full Line Sears Stores)
as well as any future The Great Indoors, Orchard Supply Hardware Corporation,
Sears Full Line Store, Sears Essentials Format Store, Sears Grand, Sears
Hardware or Sears Dealer Stores.

      Sears Full Line Store: A store that is branded solely as Sears or Sears,
Roebuck and Co. on the exterior, carries an assortment of Home Category
departments, and is not a Sears Dealer Store or Sears Outlet Store. A listing of
the Sears Full Line Stores as of April 30, 2005, shall be made a part of the
revised Program Agreement. In addition, in order for any new stores to be
classified as a Sears Full Line Store, the store must be substantially similar
to the Sears Full Line Stores existing at the time of execution of this Terms
Sheet.

      Sears Essentials Format Store: A store meeting the definition of a Sears
Essentials Format Store will be considered a Sears Store for purposes of
Exhibit A of this Terms Sheet. A Sears Essentials Format Store will always have
a Home Category, and may also include a pharmacy. Sales in the Home Category
will comprise no less than 44% of the total balance of sales (not including
sales from pharmacy or gift card redemptions) of the store.

      The balance of sales at the Sears Essentials Format Stores will be
monitored by measuring the balance of sales figures in the aggregate twice a
year for all Sears Essentials Format Stores based on sales (less sales from
pharmacy and gift card redemptions) from January 1 through June 30, and then
again from July 1 through December 31 (each an Evaluation Period). Only those
Sears Essentials Format Stores that have been open at least 12 months from their
respective grand opening dates (to allow that store to fully develop its Home
Category sales division) will be included in the balance of sales calculation,
and no such calculation will take place until there are 20 Sears Essentials
Format Stores open at least one year from their grand opening date. Thus, it is
possible that some Sears Essential Stores will not be included in the
calculation of balance of sales for the full 6 month period because they will
not have been open for one year past the grand opening until sometime after
January 1 or July 1, or because there are not 20 stores that meet the criteria.
They will be included for each calendar month that they meet the above criteria.

      Kmart Store: A Kmart store is one that has Kmart, Super K Mart or Big K
branded on its exterior. A Kmart store may also have a Sears Inside located
within its store.

      Sears Inside: A Sears Inside store location is one where the exterior of
the store is not primarily branded as Sears, (but could be branded with another
Sears Holdings Corporation subsidiary name) and contains either a) a home
appliances section offering home appliances such as but not limited to
refrigerators or washers and dryers or b) two other Sears Home Category
assortments.

 2 

 



--------------------------------------------------------------------------------



 



      Accounts:

      A Sears Branded Account is any Account that may be issued pursuant to the
terms of the Program Agreement as revised, other than a Kmart Account.

      A Kmart Account is an Account issued pursuant to the Program Agreement
that carries the Kmart (or any derivative thereof such as but not limited to Big
K or Super K Mart) brand name.

      Internal Sales:

      An internal sale is one where Merchandise is charged to an Account.



3.  Terms Sheet Binding; Assignment.

      This Terms Sheet shall be binding upon and inure to the benefit of the
parties and their successors and assigns.



4.  Governing Law.

      The rights and duties of the parties will be governed by the local law of
the State of Delaware without regard to principles of choice or conflict of law.



5.  Notices.

      All notices required or permitted to be given under this Terms Sheet or
any amended and restated Program Agreement shall be sufficient if sent by either
certified mail, return receipt requested, facsimile or hand delivery to the
parties at the respective addresses set forth in the Program Agreement or to
such other address as the party receiving the notice has designated by notice to
the other party.



6.  Entire Agreement.

      This Terms Sheet, including all exhibits hereto, constitute the complete,
final and exclusive statement of the terms of the Terms Sheet among the parties
pertaining to the subject matter hereof and supersede all prior letters of
intent, understandings, negotiations and discussions of the parties. No
modification or rescission of this Terms Sheet shall be binding unless executed
in writing by the party to be bound thereby.



7.  Counterparts; Effectiveness.

      This Terms Sheet may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
contract.

SIGNATURES FOLLOW ON THE NEXT PAGE

 3 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Citibank and Sears have caused this Terms Sheet to be
executed by persons duly authorized as of the date of first above stated.



          Sears, Roebuck and Co.
      By:   /s/ Alan J. Lacy   Name:   Alan J. Lacy  Title:   CEO   

          Citibank USA, N.A.
      By:   /s/ Douglas C. Morrison     Name:   Douglas C. Morrison    Title:  
VP & CFO       



          Sears Intellectual Property Management Company
      By:   /s/ Andrea Cannon     Name:   Andrea Cannon      Title:   Secretary 
     

 4 

 